Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Remarks
	This communication has been issued in response to Applicant’s submitted claim language filed 13 April 2018.  Claims 1-30 are now pending in this application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/25/2020 were filed after the mailing date of the disclosure.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 7-13, 15-18, 22-28 & 30 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Indeck et al (USPG Pub No. 20090287628A1; Indeck hereinafter).

As for Claim 1, Indeck teaches, A method comprising: 
receiving, by a pipeline, an incoming stream comprising a plurality of bytes arranged in a delimited data format, the incoming byte stream being representative of data arranged in a plurality of fields, the incoming byte stream comprising a plurality of data characters, a plurality of shield characters, and a plurality of field delimiter characters, the field delimiter characters defining a plurality of boundaries between the fields (see pp. [0079-0080], [0082-0084]; e.g., the reference of Indeck provides a system for hardware-accelerating various data processing operations in a rule-based decision-making system, as the system utilizes a “pipeline” configured to include at least an aggregation module that performs aggregations of at least a stream of data {i.e. “event stream”/“stream of transaction records”}.  The stream comprises data records from a customer master table, for example, which is arranged in one or more fields {i.e. “name field”}.  A utilized “record and field identifier module” is configured to partition the event stream into a record-delimited and field-delimited event stream that is understood within pipeline.  The module inserts appropriate “record delimiters (RDLs)” into the stream for the separation of different data events, and using a “field delimiter (FDL)” for the identification and categorization of events into one or more fields, where record delimiters are considered equivalent to Applicant’s “shield characters” that serve the purpose of partitioning records for further downstream processing), 
wherein the pipeline is deployed on at least one of (1) a reconfigurable logic device, (2) a graphics processor unit (GPU), (3) an application- specific integrated circuit (ASIC), and (4) a chip multi-processor (CMP) (see pp. [0142]; e.g., the reference of Indeck teaches of utilizing a reconfigurable logic device, and utilizing one or more of a coprocessor comprising graphics processor units (GPUs)); 
the pipeline processing the bytes of the received byte stream as the bytes stream through the pipeline, wherein the processing step includes the pipeline translating the received byte stream to an outgoing byte stream arranged in a structured format (see pp. [0018], [0083]; e.g., the reference of Indeck teaches that a pipeline is arranged in a coprocessor to check the incoming data stream against rule conditions of an enterprises’ business rules, for example, where the pipeline includes a plurality of different paths for performing different checks simultaneously.  Paragraph [0083] teaches that a pipeline may employ at least a “record and field identifier module” that is configured to partition an event stream into a record-delimited and field-delimited event stream that is understood within the pipeline, therefore, arranging data into a particular format), 
the outgoing byte stream comprising a plurality of the data characters of the received byte stream arranged in a plurality of fields and stripped of the field delimiter characters and the shield characters, wherein the structured format permits a downstream processing component to jump directly to a field of interest in the outgoing byte stream without requiring the downstream processing component to analyze the data characters of the outgoing byte stream leading up to the field of interest (see pp. [0092]; e.g., the reference of Indeck teaches of utilizing a “field selection module”, which serves as a filtering module for a first and second pipeline, where each selection module reduces the data stream within its path to only records and fields that are to be considered against that path’s rule set.  A utilized “configure module” provides instructions that identify records and fields that are to be passed to or blocked from the output stream, thus, allowing for records to be navigated to or blocked within an outgoing stream.  As stated within the cited paragraphs [0092], “The output of a field selection module 902 will be a stream 1106 of select data fields and their corresponding values...the pipeline 900 can be configured to process the select fields of a single record at a time within the pipeline paths, in which case the field selection modules 902 could also strip out the record identifiers from each record”, thus, accounting for the stripping of “record identifiers” considered equivalent to Applicant’s plurality of fields and stripped of the field delimiter characters and the shield characters); 
selectively targeting a field of the outgoing byte stream for processing without analyzing the data characters of the outgoing byte stream (see pp. [0092]; e.g., As stated within rationale provided above, paragraphs [0092] states, “The output of a field selection module 902 will be a stream 1106 of select data fields and their corresponding values...”, thus, targeting specific fields of an output stream.  With the use of at least a “configure module”, instructions are provided that identify fields which are to be passed or blocked within an outgoing stream, reading on Applicant’s claimed limitation); and 
performing a field-specific data processing operation on the selectively targeted field of the outgoing byte stream (see pp. [0133]; e.g., the reference of Indeck, at least within paragraph [0133], teaches of utilizing the coprocessor to “re-direct” one or more outgoing events that may contain information considered a “trade secret” to a holding queue which can only release the information upon approval, thus, incorporating a “trade secret protection functionality”.  Paragraphs [0097-0099] teach of performing filtering/matching operations that provide for the comparison of “characters” for matches run against criteria. Paragraphs [0020] and [0119] teach of utilizing a “pipeline” in a data integration system such as an “extract, transfer, load (ETL) system” to provide efficient means to ensure that quality data gets loaded into an enterprises database(s), reading on Applicant’s claimed limitation).  


As for Claim 2, Indeck teaches, wherein the selectively targeting step and the performing step are performed by a computer system that executes software (see pp. [0013]; e.g., the reference of Indeck utilizes a system that relies on software executed by a main "general-purpose processor (GPP)” for the system to determine whether various records satisfy pre-defined rule conditions, thus, performing steps such as “targeting” and “performing”).  


As for Claim 3, Indeck teaches, wherein the selectively targeting step and the performing step are performed by the pipeline (see pp. [0076]; e.g., the reference of Indeck teaches that a “pipeline” can preferably be “a firmware pipeline deployed in reconfigurable logic”.  Earlier text of paragraphs [0059-0061] teach of utilizing at least a “firmware application module (FAM)” to be deployed in a reconfigurable logic device to perform specified data processing operations, reading on Applicant’s claimed limitation).
	
As for Claim 7, Indeck teaches, wherein the field-specific data processing operation comprises a query/replace operation that translates the data characters in the selectively targeted field (see pp. [0083-0084]; e.g., the reference of Indeck teaches of utilizing at least a “record and field identifier module” for inserting appropriate record delimiters into a stream to separate different events from each other, where the data within each event may be categorized into one or more fields.  The “record and field identifier module is configured to recognize delimiters and replace them with a field delimiter format that is internal to the pipeline).  

As for Claim 8, Indeck teaches, wherein the field-specific data processing operation comprises a field masking or tokenization operation that obfuscates or tokenizes the data characters of the selectively targeted field (see pp. [0133]; e.g., the reference of Indeck teaches of utilizing the coprocessor to “re-direct” one or more outgoing events that may contain information considered a “trade secret” to a holding queue which can only release the information upon approval, thus, incorporating a “trade secret protection functionality”).  

As for Claim 9, Indeck teaches, wherein the field-specific data processing operation comprises a filtering/searching operation that matches data characters in the selectively targeted field against search criteria (see pp. [0097-0099]; e.g., the reference of Indeck teaches of performing filtering/matching operations that provide for the comparison of “characters” for matches run against criteria).  

As for Claim 10, Indeck teaches, wherein the field-specific data processing operation comprises a data quality checking operation as part of an extract, transfer, load (ETL) procedure (see pp. [0020], [0119]; e.g., the reference of Indeck teaches of utilizing a “pipeline” in a data integration system such as an “extract, transfer, load (ETL) system” to provide efficient means to ensure that quality data gets loaded into an enterprises database(s), reading on Applicant’s claimed limitation).  

As for Claim 11, Indeck teaches, 
wherein the selectively targeting step comprises selectively targeting a plurality of fields of the outgoing byte stream for processing without analyzing the data characters of the outgoing byte stream (see pp. [0133]; e.g., the reference of Indeck teaches of monitoring “outgoing data” that is to be communicated outside an enterprise firewall to destinations within the network by scanning outgoing data streams for the presence of data which matches bit streams corresponding to an enterprise’s trade secrets); and 
wherein the performing step comprises performing a plurality of field-specific data processing operations in parallel on the selectively targeted fields of the outgoing byte stream (see pp. [0076-0077], [0086]; e.g., Indeck teaches of performing at least filtering operations on pipelined event streams of data, where the pipeline may employ a plurality of parallel paths further employing a filtering module and rule condition checking module for the processing of incoming/outgoing streams having targeted fields of data).  

As for Claim 12, Indeck teaches, wherein the pipeline is deployed on a reconfigurable logic device (see pp. [0076]; e.g., the reference of Indeck teaches that a “pipeline” can preferably be “a firmware pipeline deployed in reconfigurable logic”.  Earlier text of paragraphs [0059-0061] teach of utilizing at least a “firmware application module (FAM)” to be deployed in a reconfigurable logic device to perform specified data processing operations, reading on Applicant’s claimed limitation).  

As for Claim 13, Indeck teaches, wherein the pipeline is deployed on a GPU (see pp. [0142]; e.g., the reference of Indeck teaches of utilizing a reconfigurable logic device, and utilizing one or more of a coprocessor comprising graphics processor units (GPUs)).

As for Claim 15, Indeck teaches, wherein the structured format is a fixed field format (see pp. [0083]; e.g., the reference of Indeck teaches of recognizing instances where event streams do not possess/possesses a “record/field format” that is recognized by the pipeline).  

As for Claim 16, Indeck teaches, An apparatus comprising: 
at least one of (1) a reconfigurable logic device, (2) a graphics processor unit (GPU), (3) an application-specific integrated circuit (ASIC), and (4) a chip multi-processor (CMP) on which a pipeline is deployed (see pp. [0142]; e.g., the reference of Indeck teaches of utilizing a reconfigurable logic device, and utilizing one or more of a coprocessor comprising graphics processor units (GPUs)); and 
a data processing stage implemented on a processor or the pipeline (see pp. [0076]; e.g., the reference of Indeck teaches that a “pipeline” can preferably be “a firmware pipeline deployed in reconfigurable logic”.  Earlier text of paragraphs [0059-0061] teach of utilizing at least a “firmware application module (FAM)” to be deployed in a reconfigurable logic device to perform specified data processing operations, reading on Applicant’s claimed limitation); 
wherein the pipeline is configured to receive an incoming stream comprising a plurality of bytes arranged in a delimited data format, the incoming byte stream being representative of data arranged in a plurality of fields, the incoming byte stream comprising a plurality of data characters, a plurality of shield characters, and a plurality of field delimiter characters, wherein the field delimiter characters define a plurality of boundaries between the fields (see pp. [0079-0080], [0082-0084]; e.g., the reference of Indeck provides a system for hardware-accelerating various data processing operations in a rule-based decision-making system, as the system utilizes a “pipeline” configured to include at least an aggregation module that performs aggregations of at least a stream of data {i.e. “event stream”/“stream of transaction records”}.  The stream comprises data records from a customer master table, for example, which is arranged in one or more fields {i.e. “name field”}.  A utilized “record and field identifier module” is configured to partition the event stream into a record-delimited and field-delimited event stream that is understood within pipeline.  The module inserts appropriate “record delimiters (RDLs)” into the stream for the separation of different data events, and using a “field delimiter (FDL)” for the identification and categorization of events into one or more fields, where record delimiters are considered equivalent to Applicant’s “shield characters” that serve the purpose of partitioning records for further downstream processing); 
wherein the pipeline is further configured to process the bytes of the received byte stream as the bytes stream through the pipeline to translate the received byte stream to an outgoing byte stream arranged in a structured format (see pp. [0018], [0083]; e.g., the reference of Indeck teaches that a pipeline is arranged in a coprocessor to check the incoming data stream against rule conditions of an enterprises’ business rules, for example, where the pipeline includes a plurality of different paths for performing different checks simultaneously.  Paragraph [0083] teaches that a pipeline may employ at least a “record and field identifier module” that is configured to partition an event stream into a record-delimited and field-delimited event stream that is understood within the pipeline, therefore, arranging data into a particular format), 
the outgoing byte stream comprising a plurality of the data characters of the received byte stream arranged in a plurality of fields and stripped of the field delimiter characters and the shield characters, wherein the structured format permits the data processing stage to jump directly to a field of interest in the outgoing byte stream without requiring the data processing stage to analyze the data characters of the outgoing byte stream leading up to the field of interest (see pp. [0092]; e.g., the reference of Indeck teaches of utilizing a “field selection module”, which serves as a filtering module for a first and second pipeline, where each selection module reduces the data stream within its path to only records and fields that are to be considered against that path’s rule set.  A utilized “configure module” provides instructions that identify records and fields that are to be passed to or blocked from the output stream, thus, allowing for records to be navigated to or blocked within an outgoing stream.  As stated within the cited paragraphs [0092], “The output of a field selection module 902 will be a stream 1106 of select data fields and their corresponding values...the pipeline 900 can be configured to process the select fields of a single record at a time within the pipeline paths, in which case the field selection modules 902 could also strip out the record identifiers from each record”, thus, accounting for the stripping of “record identifiers” considered equivalent to Applicant’s plurality of fields and stripped of the field delimiter characters and the shield characters); and 
wherein the data processing stage is configured to (1) selectively target a field of the outgoing byte stream for processing without analyzing the data characters of the outgoing byte stream (see pp. [0092]; e.g., As stated within rationale provided above, paragraphs [0092] states, “The output of a field selection module 902 will be a stream 1106 of select data fields and their corresponding values...”, thus, targeting specific fields of an output stream.  With the use of at least a “configure module”, instructions are provided that identify fields which are to be passed or blocked within an outgoing stream, reading on Applicant’s claimed limitation), and 
(2) perform a field-specific data processing operation on the selectively targeted field of the outgoing byte stream (see pp. [0133]; e.g., the reference of Indeck, at least within paragraph [0133], teaches of utilizing the coprocessor to “re-direct” one or more outgoing events that may contain information considered a “trade secret” to a holding queue which can only release the information upon approval, thus, incorporating a “trade secret protection functionality”.  Paragraphs [0097-0099] teach of performing filtering/matching operations that provide for the comparison of “characters” for matches run against criteria. Paragraphs [0020] and [0119] teach of utilizing a “pipeline” in a data integration system such as an “extract, transfer, load (ETL) system” to provide efficient means to ensure that quality data gets loaded into an enterprises database(s), reading on Applicant’s claimed limitation).  

As for Claim 17, Indeck teaches, An apparatus comprising:  
- 26 -a processor; at least one of (1) a reconfigurable logic device, (2) a graphics processor unit (GPU), (3) an application-specific integrated circuit (ASIC), and (4) a chip multi-processor (CMP) on which a pipeline is deployed (see pp. [0142]; e.g., the reference of Indeck teaches of utilizing a reconfigurable logic device, and utilizing one or more of a coprocessor comprising graphics processor units (GPUs)); and 
wherein the pipeline is configured to receive an incoming stream comprising a plurality of bytes arranged in a delimited data format, the incoming byte stream being representative of data arranged in a plurality of fields, the incoming byte stream comprising a plurality of data characters, a plurality of shield characters, and a plurality of field delimiter characters, wherein the field delimiter characters define a plurality of boundaries between the fields (see pp. [0079-0080], [0082-0084]; e.g., the reference of Indeck provides a system for hardware-accelerating various data processing operations in a rule-based decision-making system, as the system utilizes a “pipeline” configured to include at least an aggregation module that performs aggregations of at least a stream of data {i.e. “event stream”/“stream of transaction records”}.  The stream comprises data records from a customer master table, for example, which is arranged in one or more fields {i.e. “name field”}.  A utilized “record and field identifier module” is configured to partition the event stream into a record-delimited and field-delimited event stream that is understood within pipeline.  The module inserts appropriate “record delimiters (RDLs)” into the stream for the separation of different data events, and using a “field delimiter (FDL)” for the identification and categorization of events into one or more fields, where record delimiters are considered equivalent to Applicant’s “shield characters” that serve the purpose of partitioning records for further downstream processing); 
wherein the pipeline is further configured to process the bytes of the received byte stream as the bytes stream through the pipeline to translate the received byte stream to an outgoing byte stream arranged in a structured format, the outgoing byte stream comprising a plurality of the data characters of the received byte stream arranged in a plurality of fields and stripped of the field delimiter characters and the shield characters, wherein the structured format permits the processor to jump directly to a field of interest in the outgoing byte stream without requiring the processor to analyze the data characters of the outgoing byte stream leading up to the field of interest (see pp. [0092]; e.g., the reference of Indeck teaches of utilizing a “field selection module”, which serves as a filtering module for a first and second pipeline, where each selection module reduces the data stream within its path to only records and fields that are to be considered against that path’s rule set.  A utilized “configure module” provides instructions that identify records and fields that are to be passed to or blocked from the output stream, thus, allowing for records to be navigated to or blocked within an outgoing stream.  As stated within the cited paragraphs [0092], “The output of a field selection module 902 will be a stream 1106 of select data fields and their corresponding values...the pipeline 900 can be configured to process the select fields of a single record at a time within the pipeline paths, in which case the field selection modules 902 could also strip out the record identifiers from each record”, thus, accounting for the stripping of “record identifiers” considered equivalent to Applicant’s plurality of fields and stripped of the field delimiter characters and the shield characters); and 
wherein the processor is configured to (1) selectively target a field of the outgoing byte stream for processing without analyzing the data characters of the outgoing byte stream (see pp. [0092]; e.g., As stated within rationale provided above, paragraphs [0092] states, “The output of a field selection module 902 will be a stream 1106 of select data fields and their corresponding values...”, thus, targeting specific fields of an output stream.  With the use of at least a “configure module”, instructions are provided that identify fields which are to be passed or blocked within an outgoing stream, reading on Applicant’s claimed limitation), and 
(2) perform a field-specific data processing operation on the selectively targeted field of the outgoing byte stream (see pp. [0133]; e.g., the reference of Indeck, at least within paragraph [0133], teaches of utilizing the coprocessor to “re-direct” one or more outgoing events that may contain information considered a “trade secret” to a holding queue which can only release the information upon approval, thus, incorporating a “trade secret protection functionality”.  Paragraphs [0097-0099] teach of performing filtering/matching operations that provide for the comparison of “characters” for matches run against criteria. Paragraphs [0020] and [0119] teach of utilizing a “pipeline” in a data integration system such as an “extract, transfer, load (ETL) system” to provide efficient means to ensure that quality data gets loaded into an enterprises database(s), reading on Applicant’s claimed limitation).  

As for Claim 18, Indeck teaches, wherein the processor is configured to execute software to perform the selectively targeting and field-specific data processing operations (see pp. [0059-0061]; e.g., the reference of Indeck teaches of utilizing at least a “firmware application module (FAM)” to be deployed in a reconfigurable logic device to perform specified data processing operations on any data streams from at least a “firmware socket module”).

As for Claim 22, Indeck teaches, wherein the field-specific data processing operation comprises a query/replace operation that translates the data characters in the selectively targeted field (see pp. [0083-0084]; e.g., the reference of Indeck teaches of utilizing at least a “record and field identifier module” for inserting appropriate record delimiters into a stream to separate different events from each other, where the data within each event may be categorized into one or more fields.  The “record and field identifier module is configured to recognize delimiters and replace them with a field delimiter format that is internal to the pipeline).  

As for Claim 23, Indeck teaches, wherein the field-specific data processing operation comprises a field masking or tokenization operation that obfuscates or tokenizes the data characters of the selectively targeted field (see pp. [0133]; e.g., the reference of Indeck teaches of utilizing the coprocessor to “re-direct” one or more outgoing events that may contain information considered a “trade secret” to a holding queue which can only release the information upon approval, thus, incorporating a “trade secret protection functionality”).  

As for Claim 24, Indeck teaches, wherein the field-specific data processing operation comprises a filtering/searching operation that matches data characters in the selectively targeted field against search criteria (see pp. [0097-0099]; e.g., the reference of Indeck teaches of performing filtering/matching operations that provide for the comparison of “characters” for matches run against criteria).  

As for Claim 25, Indeck teaches, wherein the field-specific data processing operation comprises a data quality checking operation as part of an extract, transfer, load (ETL) procedure (see pp. [0020], [0119]; e.g., the reference of Indeck teaches of utilizing a “pipeline” in a data integration system such as an “extract, transfer, load (ETL) system” to provide efficient means to ensure that quality data gets loaded into an enterprises database(s), reading on Applicant’s claimed limitation).  

As for Claim 26, Indeck teaches, wherein the processor is further configured to (1) selectively target a plurality of fields of the outgoing byte stream for processing without analyzing the data characters of the outgoing byte stream (see pp. [0133]; e.g., the reference of Indeck teaches of monitoring “outgoing data” that is to be communicated outside an enterprise firewall to destinations within the network by scanning outgoing data streams for the presence of data which matches bit streams corresponding to an enterprise’s trade secrets), and 
(2) perform a plurality of field-specific data processing operations in parallel on the selectively targeted fields of the outgoing byte stream (see pp. [0076-0077], [0086]; e.g., Indeck teaches of performing at least filtering operations on pipelined event streams of data, where the pipeline may employ a plurality of parallel paths further employing a filtering module and rule condition checking module for the processing of incoming/outgoing streams having targeted fields of data).   

As for Claim 27, Indeck teaches, wherein the pipeline is deployed on a reconfigurable logic device (see pp. [0076]; e.g., the reference of Indeck teaches that a “pipeline” can preferably be “a firmware pipeline deployed in reconfigurable logic”.  Earlier text of paragraphs [0059-0061] teach of utilizing at least a “firmware application module (FAM)” to be deployed in a reconfigurable logic device to perform specified data processing operations, reading on Applicant’s claimed limitation). 

As for Claim 28, Indeck teaches, wherein the pipeline is deployed on a GPU (see pp. [0142]; e.g., the reference of Indeck teaches of utilizing a reconfigurable logic device, and utilizing one or more of a coprocessor comprising graphics processor units (GPUs)).  

As for Claim 30, Indeck teaches, wherein the structured format is a fixed field format (see pp. [0083]; e.g., the reference of Indeck teaches of recognizing instances where event streams do not possess/possesses a “record/field format” that is recognized by the pipeline).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 5, 14, 19, 20 & 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Indeck et al (USPG Pub No. 20090287628A1; Indeck hereinafter) in view of Huisman, JR. et al (USPG Pub No. 20120059662A1; Huisman hereinafter).

As for Claim 4, Indeck provides a system for hardware-accelerating various data processing operations in a rule-based decision-making system, as the system utilizes a “pipeline” configured to include at least an aggregation module that performs aggregations of at least a stream of data.
Indeck does not explicitly recite the limitation of, “wherein the field-specific data processing operation comprises an address validation operation as to whether the data characters in the selectively targeted field exhibit a correct postal service-recognized address format”.
Huisman teaches, wherein the field-specific data processing operation comprises an address validation operation as to whether the data characters in the selectively targeted field exhibit a correct postal service-recognized address format (see pp. [0119], [0126]; e.g., the reference of Huisman is used as an enhancement to primary Indeck reference, and provides for the formatting of fields having character data concerning company address information, which is parsed and delineated into different fields for various formatting).  
The combined references of Indeck and Huisman are considered analogous art for being within the same field of endeavor, which is stream processing.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined address validation for data fields within incoming/outgoing streams of data, as taught by Huisman, with the method of Indeck, in order to improve communication channels to potential leads in high volume, in an individual manner, and at a low cost. (Huisman; [0010])

As for Claim 5, Indeck provides a system for hardware-accelerating various data processing operations in a rule-based decision-making system, as the system utilizes a “pipeline” configured to include at least an aggregation module that performs aggregations of at least a stream of data.
Indeck does not explicitly recite the limitation of, “wherein the field-specific data processing operation comprises an email address validation operation as to whether the data characters in the selectively targeted field exhibit a correct email address format”.
Huisman teaches, wherein the field-specific data processing operation comprises an email address validation operation as to whether the data characters in the selectively targeted field exhibit a correct email address format (see pp. [0048]; e.g., the reference of Huisman provides for the formatting of fields having character data concerning email address information, which is parsed and delineated into different fields for various formatting for email reconciliation).  
The combined references of Indeck and Huisman are considered analogous art for being within the same field of endeavor, which is stream processing.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined address validation for data fields within incoming/outgoing streams of data, as taught by Huisman, with the method of Indeck, in order to improve communication channels to potential leads in high volume, in an individual manner, and at a low cost. (Huisman; [0010])

As for Claim 14, Indeck provides a system for hardware-accelerating various data processing operations in a rule-based decision-making system, as the system utilizes a “pipeline” configured to include at least an aggregation module that performs aggregations of at least a stream of data.
Indeck does not explicitly recite the limitation of, “wherein the delimited data format is a comma separated value (CSV) format”.
Huisman teaches, wherein the delimited data format is a comma separated value (CSV) format (see pp. [0118]; e.g., utilizing CSV format, tab-delimited format, comma-separated, or XML). 
The combined references of Indeck and Huisman are considered analogous art for being within the same field of endeavor, which is stream processing.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined address validation for data fields within incoming/outgoing streams of data, as taught by Huisman, with the method of Indeck, in order to improve communication channels to potential leads in high volume, in an individual manner, and at a low cost. (Huisman; [0010])

As for Claim 19, Indeck provides a system for hardware-accelerating various data processing operations in a rule-based decision-making system, as the system utilizes a “pipeline” configured to include at least an aggregation module that performs aggregations of at least a stream of data.
Indeck does not explicitly recite the limitation of, “wherein the field-specific data processing operation comprises an address validation operation as to whether the data characters in the selectively targeted field exhibit a correct postal service-recognized address format”.
Huisman teaches, wherein the field-specific data processing operation comprises an address validation operation as to whether the data characters in the selectively targeted field exhibit a correct postal service-recognized address format (see pp. [0119], [0126]; e.g., the reference of Huisman is used as an enhancement to primary Indeck reference, and provides for the formatting of fields having character data concerning company address information, which is parsed and delineated into different fields for various formatting).  
The combined references of Indeck and Huisman are considered analogous art for being within the same field of endeavor, which is stream processing.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined address validation for data fields within incoming/outgoing streams of data, as taught by Huisman, with the method of Indeck, in order to improve communication channels to potential leads in high volume, in an individual manner, and at a low cost. (Huisman; [0010])

As for Claim 20, Indeck provides a system for hardware-accelerating various data processing operations in a rule-based decision-making system, as the system utilizes a “pipeline” configured to include at least an aggregation module that performs aggregations of at least a stream of data.
Indeck does not explicitly recite the limitation of, “wherein the field-specific data processing operation comprises an email address validation operation as to whether the data characters in the selectively targeted field exhibit a correct email address format”.
Huisman teaches, wherein the field-specific data processing operation comprises an email address validation operation as to whether the data characters in the selectively targeted field exhibit a correct email address format (see pp. [0048], [0090]; e.g., the reference of Huisman provides for the formatting of fields having character data concerning email address information, which is parsed and delineated into different fields for various formatting for email reconciliation).  
The combined references of Indeck and Huisman are considered analogous art for being within the same field of endeavor, which is stream processing.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined address validation for data fields within incoming/outgoing streams of data, as taught by Huisman, with the method of Indeck, in order to improve communication channels to potential leads in high volume, in an individual manner, and at a low cost. (Huisman; [0010])

As for Claim 29, Indeck provides a system for hardware-accelerating various data processing operations in a rule-based decision-making system, as the system utilizes a “pipeline” configured to include at least an aggregation module that performs aggregations of at least a stream of data.
Indeck does not explicitly recite the limitation of, “wherein the delimited data format is a comma separated value (CSV) format”.
Huisman teaches, wherein the delimited data format is a comma separated value (CSV) format (see pp. [0118]; e.g., utilizing CSV format, tab-delimited format, comma-separated, or XML).  
The combined references of Indeck and Huisman are considered analogous art for being within the same field of endeavor, which is stream processing.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined address validation for data fields within incoming/outgoing streams of data, as taught by Huisman, with the method of Indeck, in order to improve communication channels to potential leads in high volume, in an individual manner, and at a low cost. (Huisman; [0010])



Claims 6 & 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Indeck et al (USPG Pub No. 20090287628A1; Indeck hereinafter) in view of Mika et al (US Patent No. 7,433,878B2; Mika hereinafter).

As for Claim 6, Indeck provides a system for hardware-accelerating various data processing operations in a rule-based decision-making system, as the system utilizes a “pipeline” configured to include at least an aggregation module that performs aggregations of at least a stream of data.
Indeck does not explicitly recite the limitation of, “wherein the field-specific data processing operation comprises a date validation operation as to whether the data characters in the selectively targeted field exhibit a date in a correct range and format”.
Mika teaches, wherein the field-specific data processing operation comprises a date validation operation as to whether the data characters in the selectively targeted field exhibit a date in a correct range and format  (see col. 4, lines 8-10; col. 5, lines 18-21; e.g., the reference of Mika teaches of the utilization of a “format mask”, which forces data into a particular format, such as “format MM/DD/YYYY”).
The combined references of Indeck and Mika are considered analogous art for being within the same field of endeavor, which is stream processing and managing the exchange of information.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined date validation for data fields within incoming/outgoing streams of data, as taught by Mika, with the method of Indeck, because it would be desirable to have a system in which an entity can more easily import information from a third party such that the information can be more efficiently processed. (Mika; [col. 1, lines 66-67 through col. 2, lines 1-2])  


 As for Claim 21, Indeck provides a system for hardware-accelerating various data processing operations in a rule-based decision-making system, as the system utilizes a “pipeline” configured to include at least an aggregation module that performs aggregations of at least a stream of data.
Indeck does not explicitly recite the limitation of, “wherein the field-specific data processing operation comprises a date validation operation as to whether the data characters in the selectively targeted field exhibit a date in a correct range and format”.
Mika teaches, wherein the field-specific data processing operation comprises a date validation operation as to whether the data characters in the selectively targeted field exhibit a date in a correct range and format (see col. 4, lines 8-10; col. 5, lines 18-21; e.g., the reference of Mika teaches of the utilization of a “format mask”, which forces data into a particular format, such as “format MM/DD/YYYY”).
The combined references of Indeck and Mika are considered analogous art for being within the same field of endeavor, which is stream processing and managing the exchange of information.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined date validation for data fields within incoming/outgoing streams of data, as taught by Mika, with the method of Indeck, because it would be desirable to have a system in which an entity can more easily import information from a third party such that the information can be more efficiently processed. (Mika; [col. 1, lines 66-67 through col. 2, lines 1-2])  
  

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036. The examiner can normally be reached Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								9/27/2022 all your